Citation Nr: 1610682	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-48 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1986 to October 1989.  The Veteran died in March 2008.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for the cause of the Veteran's death.  In September 2014, the Board remanded the Appellant's appeal to the RO for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In his September 2015 Appellant's Post-Remand Brief, the accredited representative advanced a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Appellant's appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  

In its September 2014 Remand instructions, the Board directed that, after "obtain[ing] the appropriate release of information forms where necessary, procure all records corresponding to treatment of the Veteran at the Southeast Alabama Medical Center from 2007 through March 2008."  In March 2015, the Appellant submitted the appropriate release form to obtain the requested clinical documentation from the Southeast Alabama Medical Center.  The AOJ did not subsequently request clinical documentation from the Southeast Alabama Medical Center.  

The United States Court of Appeals for Veterans Claims (Court) has held that the AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Southeast Alabama Medical Center and request that it forward copi es of all available clinical documentation pertaining to treatment of the Veteran, including that associated with his final hospitalization, for incorporation into the record.  

If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

